Citation Nr: 1760883	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-30 083	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for a prostate disability. 


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the RO.  In September 2015, the Veteran testified before a Veterans Law Judge (VLJ) no longer employed by the Board; a transcript of this hearing has been associated with the record.  In October 2015, the Board remanded the claims for additional development.  In September 2017, the Veteran testified at another hearing before the undersigned VLJ; a transcript of this proceeding has been associated with the record. 

The issues of entitlement to service connection for psoriasis, kidney problems, diabetic retinopathy, bilateral knee disabilities, and entitlement to service connection for a total disability rating based on individual unemployability (TDIU) have been raised by the record in a November 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran has been diagnosed with diabetes, was exposed to hazardous commercial chemicals during his active duty service, and the competent medical evidence of record has indicated that this exposure caused his current disability.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§  3.102, 3.303 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus, type 2.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been competently and credibly diagnosed with diabetes during the pendency of his claim, which satisfies the first service connection element.  Shedden, 381 F.3d at 1167.  Through submitted documentary evidence and his competent and credible testimony, the Veteran has also established that he was at least as likely as not exposed to hazardous commercial chemicals during his active duty service, which satisfies the second service connection element.  See id.  

Regarding the final element of causation, the Board observes that the Veteran submitted a medical opinion, which essentially states that his active duty exposure to commercial chemicals in service "more likely" caused his diabetes.  See Private Medical Opinion, 1 (Oct. 5, 2017).  Affording the Veteran the benefit of the doubt, and rendering a decision specific to this Veteran's history of chemical exposure, the criteria to establish service connection for diabetes have been met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus, type 2, is granted. 


REMAND

The Board acknowledges that the medical evidence of record is inadequate to fairly adjudicate the Veteran's remaining claim of entitlement to service connection for a prostate disability.  During his recent hearing, the Veteran indicated that he recently had surgery on his prostate.  Although the exact nature of his condition is currently unclear, the evidence of record reasonably raises that he may have a prostate disability.  See, e.g., VA Treatment Records, 41 (Nov. 29, 2017).  This possibility, combined with his exposure to hazardous commercial chemicals during active duty service, necessitates a VA examination to determine the nature and etiology of any prostate disability present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any prostate disability present.

For any identified disability, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by, or otherwise related to, the Veteran's active duty service.  The examiner is advised that the Board has found that the Veteran was exposed hazardous chemicals during his active duty service.  A clear and complete rationale should be provided for any opinions expressed.

3.  After the above development has been accomplished, re-adjudicate the claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


